 


110 HR 1380 IH: Social Security Benefits Fairness Act of 2007
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1380 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Mr. Holden (for himself and Mr. Platts) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to provide that a monthly insurance benefit thereunder shall be paid for the month in which the recipient dies, subject to a reduction of 50 percent if the recipient dies during the first 15 days of such month, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Social Security Benefits Fairness Act of 2007.  
2.Computation and payment of last monthly payment 
(a)Old-Age and Survivors Insurance BenefitsSection 202 of the Social Security Act (42 U.S.C. 402) is amended by adding at the end the following new subsection: 
 
(z)Last Payment of Monthly Insurance Benefit Terminated by Death 
(1)In any case in which an individual dies during the first 15 days of a calendar month, the amount of such individual’s monthly insurance benefit under this section paid for such month shall be an amount equal to 50 percent of the amount of such benefit (as determined without regard to this subsection), rounded, if not a multiple of $1, to the next lower multiple of $1. This subsection shall apply with respect to such benefit after all other adjustments with respect to such benefit provided by this title have been made. 
(2)Any payment of an individual’s benefit under this section for the month in which such individual dies shall be made in accordance with section 204(d).. 
(b)Disability Insurance BenefitsSection 223 of such Act (42 U.S.C. 423) is amended by adding at the end the following new subsection: 
 
(k)Last Payment of Benefit Terminated by Death 
(1)In any case in which an individual dies during the first 15 days of a calendar month, the amount of such individual’s monthly insurance benefit under this section paid for such month shall be an amount equal to 50 percent of the amount of such benefit (as determined without regard to this subsection), rounded, if not a multiple of $1, to the next lower multiple of $1. This subsection shall apply with respect to such benefit after all other adjustments with respect to such benefit provided by this title have been made. 
(2)Any payment of an individual’s benefit under this section for the month in which such individual dies shall be made in accordance with section 204(d).. 
(c)Benefits at Age 72 for Certain Uninsured IndividualsSection 228 of such Act (42 U.S.C. 428) is amended by adding at the end the following new subsection: 
 
(i)Last Payment of Benefit Terminated by Death 
(1)In any case in which an individual dies during the first 15 days of a calendar month, the amount of such individual’s monthly insurance benefit under this section paid for such month shall be an amount equal to 50 percent of the amount of such benefit (as determined without regard to this subsection), rounded, if not a multiple of $1, to the next lower multiple of $1. This subsection shall apply with respect to such benefit after all other adjustments with respect to such benefit provided by this title have been made. 
(2)Any payment of an individual’s benefit under this section for the month in which such individual dies shall be made in accordance with section 204(d).. 
3.Conforming amendments regarding payment of benefits for month of recipient’s death 
(a)Old-Age Insurance BenefitsSection 202(a) of the Social Security Act (42 U.S.C. 402(a)) is amended by striking the month preceding in the matter following subparagraph (B). 
(b)Wife’s Insurance Benefits 
(1)In generalSection 202(b)(1) of such Act (42 U.S.C. 402(b)(1)) is amended— 
(A)by striking and ending with the month in the matter immediately following clause (ii) and inserting and ending with the month in which she dies or (if earlier) with the month; 
(B)by striking subparagraph (E); and 
(C)by redesignating subparagraphs (F) through (K) as subparagraphs (E) through (J), respectively. 
(2)Conforming amendmentSection 202(b)(5)(B) of such Act (42 U.S.C. 402(b)(5)(B)) is amended by striking (E), (F), (H), or (J) and inserting (E), (G), or (I). 
(c)Husband’s Insurance Benefits 
(1)In generalSection 202(c)(1) of such Act (42 U.S.C. 402(c)(1)) is amended— 
(A)by striking and ending with the month in the matter immediately following clause (ii) and inserting and ending with the month in which he dies or (if earlier) with the month; 
(B)by striking subparagraph (E); and 
(C)by redesignating subparagraphs (F) through (K) as subparagraphs (E) through (J), respectively. 
(2)Conforming amendmentSection 202(c)(5)(B) of such Act (42 U.S.C. 402(c)(5)(B)) is amended by striking (E), (F), (H), or (J) and inserting (E), (G), or (I). 
(d)Child’s Insurance BenefitsSection 202(d)(1) of such Act (42 U.S.C. 402(d)(1)) is amended— 
(1)by striking and ending with the month in the matter immediately preceding subparagraph (D) and inserting and ending with the month in which such child dies or (if earlier) with the month; and 
(2)by striking dies, or in subparagraph (D). 
(e)Widow’s Insurance BenefitsSection 202(e)(1) of such Act (42 U.S.C. 402(e)(1)) is amended by striking ending with the month preceding the first month in which any of the following occurs: she remarries, dies, in the matter following subparagraph (F) and inserting ending with the month in which she dies or (if earlier) with the month preceding the first month in which any of the following occurs: she remarries, or. 
(f)Widower’s Insurance BenefitsSection 202(f)(1) of such Act (42 U.S.C. 402(f)(1)) is amended by striking ending with the month preceding the first month in which any of the following occurs: he remarries, dies, in the matter following subparagraph (F) and inserting ending with the month in which he dies or (if earlier) with the month preceding the first month in which any of the following occurs: he remarries,. 
(g)Mother’s and Father’s Insurance BenefitsSection 202(g)(1) of such Act (42 U.S.C. 402(g)(1)) is amended— 
(1)by inserting with the month in which he or she dies or (if earlier) after and ending in the matter following subparagraph (F); and 
(2)by striking he or she remarries, or he or she dies and inserting or he or she remarries. 
(h)Parent’s Insurance BenefitsSection 202(h)(1) of such Act (42 U.S.C. 402(h)(1)) is amended by striking ending with the month preceding the first month in which any of the following occurs: such parent dies, marries, in the matter following subparagraph (E) and inserting ending with the month in which such parent dies or (if earlier) with the month preceding the first month in which any of the following occurs: such parent marries,. 
(i)Disability Insurance BenefitsSection 223(a)(1) of such Act (42 U.S.C. 423(a)(1)) is amended by striking ending with the month preceding whichever of the following months is the earliest: the month in which he dies, in the matter following subparagraph (E) and inserting the following: ending with the month in which he dies or (if earlier) with whichever of the following months is the earliest:. 
(j)Benefits at Age 72 for Certain Uninsured IndividualsSection 228(a) of such Act (42 U.S.C. 428(a)) is amended by striking the month preceding in the matter following paragraph (4). 
(k)Exemption From Maximum Benefit CapSection 203 of such Act (42 U.S.C. 403) is amended by adding at the end the following new subsection: 
 
(m)Exemption From Maximum Benefit CapNotwithstanding any other provision of this section, the application of this section shall be made without regard to any benefit of an individual under section 202, 223, or 228 for the month in which such individual dies.. 
4.Effective dateThe amendments made by this Act shall apply with respect to deaths occurring after 180 days after the date of the enactment of this Act. 
 
